Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 11 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 404
                                                                                  2612
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 22 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 405
                                                                                  2613
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 33 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 406
                                                                                  2614
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 44 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 407
                                                                                  2615
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 55 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 408
                                                                                  2616
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 66 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 409
                                                                                  2617
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 77 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 410
                                                                                  2618
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 88 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 411
                                                                                  2619
Case
 Case2:17-cv-02505-SJF-ARL
       2:17-cv-02505-LDW-ARLDocument
                              Document
                                     50-11
                                       23 Filed
                                           Filed 02/23/18
                                                 08/01/19 Page
                                                          Page 99 of
                                                                  of 15
                                                                     15 PageID
                                                                        PageID #:
                                                                               #: 412
                                                                                  2620
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               10 of
                                                                  1015
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 413
                                                                                   #:
                                     2621
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               11 of
                                                                  1115
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 414
                                                                                   #:
                                     2622
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               12 of
                                                                  1215
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 415
                                                                                   #:
                                     2623
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               13 of
                                                                  1315
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 416
                                                                                   #:
                                     2624
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               14 of
                                                                  1415
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 417
                                                                                   #:
                                     2625
Case
 Case2:17-cv-02505-LDW-ARL
      2:17-cv-02505-SJF-ARL Document 23
                                     50-11
                                         Filed
                                             Filed
                                                02/23/18
                                                   08/01/19
                                                          Page
                                                            Page
                                                               15 of
                                                                  1515
                                                                     of PageID
                                                                        15 PageID
                                                                               #: 418
                                                                                   #:
                                     2626
